145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jaka M. OKORN, Plaintiff-Appellant,v.Department of Revenue of the State of Oregon; InternalRevenue Service; Douglas County Circuit Court,Defendant-Appellee.
No. 97-35922.D.C. No. CV-97-06134-JMC.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 18, 1998.

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, Chief Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's dismissal of Jaka M. Okorn's action seeking to enjoin the judicial sale of his residence to satisfy unpaid Oregon state tax liabilities.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992); United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989); Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3